 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.q
 

 
ATRION CORPORATION


2006 EQUITY INCENTIVE PLAN


(As last amended on October 29, 2009)
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 


Table of Contents


 

   Page          ARTICLE 1. DEFINITIONS   3                ARTICLE 2. COMMON
STOCK SUBJECT TO PLAN   6            2.1   Common Stock Subject to Plan    6  
   2.2   Add-back of Grants.   6                ARTICLE 3. ELIGIBILITY; GRANTS;
AWARD AGREEMENTS   7            3.1   Eligibility.   7      3.2   Awards.   7  
   3.3   Provisions Applicable to Section 162(m)   7      3.4   Award Agreement 
  8                ARTICLE 4. OPTIONS    8            4.1   Award Agreement for
Option Grant.   8      4.2   Option Price    8      4.3   Qualification for
Incentive Stock Options    8      4.4   Change in Incentive Stock Option Grant 
  8      4.5   Option Term    9      4.6   Option Exercisability and Vesting   
9                ARTICLE 5. EXERCISE OF OPTIONS   10            5.1   Exercise.
 10      5.2   Manner of Exercise   10      5.3   Conditions to Issuance of
Common Stock   11      5.4   Rights as Stockholders   11      5.5   Ownership
and Transfer Restrictions   11      5.6   Limitations on Exercise of Options 
 11                ARTICLE 6. STOCK AWARDS  11            6.1   Award Agreement 
 11      6.2   Awards of Restricted Common Stock, Restricted Stock Units and
Deferred Stock Units  12      6.3   Rights as Stockholders   12      6.4  
Restriction   13      6.5   Lapse of Restrictions   13      6.6   Repurchase of
Restricted Common Stock   13      6.7   Escrow.  13      6.8   Legend   13     
6.9   Conversion   14                ARTICLE 7. STOCK APPRECIATION RIGHTS   14  
         7.1   Award Agreement for SARs   14      7.2   General Requirements 
 14      7.3   Base Amount   14      7.4   Tandem SARs   14      7.5   SAR
Exercisability   14      7.6   Value of SARs   15      7.7   Form of Payment. 
 15  

  

--------------------------------------------------------------------------------


 
 

 

 ARTICLE 8. PERFORMANCE UNITS  15        8.1   Award Agreement for Performance
Units   15    8.2   General Requirements   15    8.3   Performance Period and
Performance Goals   15    8.4   Payment With Respect to Performance Units   15  
       ARTICLE 9. ADMINISTRATION  16        9.1   Committee   16    9.2   Duties
and Powers of Committee.   16    9.3   Compensation; Professional Assistance;
Good Faith Actions   16          ARTICLE 10. MISCELLANEOUS PROVISIONS   16    
   10.1   Transferability   16    10.2   Amendment, Suspension or Termination of
this Plan   17    10.3   Changes in Common Stock or Assets of the Company,
Acquisition or Liquidation of the Company and Other Corporate Events   18   
10.4   Continued Employment   19    10.5   Tax Withholding.   19    10.6  
Forfeiture Provisions.   20    10.7   Limitations Applicable to Section 16
Persons and Performance-Based Compensation.  20    10.8   Effect of Plan Upon
Option and Compensation Plans   20    10.9   Compliance with Laws   20   
10.10 Titles   21    10.11 Governing Law   21

 
 
 
ii

--------------------------------------------------------------------------------


 
 
ATRION CORPORATION


2006 EQUITY INCENTIVE PLAN


Atrion Corporation, a Delaware corporation (the "Company"), has established the
Atrion Corporation 2006 Equity Incentive Plan (the "Plan") for the benefit of
employees and consultants of the Company.


The purposes of this Plan are (a) to recognize and compensate selected employees
and consultants who contribute to the success of the Company and its
Subsidiaries, (b) to attract and retain employees and consultants, and (c) to
provide incentive compensation to employees and consultants based upon the
performance of the Company and its Subsidiaries.


ARTICLE 1.  DEFINITIONS


Whenever the following initially capitalized terms are used in the Plan, they
shall have the meanings specified below, unless the context clearly indicates
otherwise.


"Award" shall mean the grant or award of Options, Restricted Common Stock,
Restricted Stock Units, Deferred Stock Units, SARs or Performance Units under
this Plan.


"Award Agreement" shall mean the agreement granting or awarding Options,
Restricted Common Stock, Restricted Stock Units, Deferred Stock Units, SARs or
Performance Units.


"Board" shall mean the Board of Directors of the Company, as comprised from time
to time.


"Change of Control" shall mean the occurrence of any of the following events:
(a) any person, entity or affiliated group, excluding the Company or any
employee benefit plan of the Company, acquiring more than twenty-five percent
(25%) of the then outstanding shares of voting stock of the Company, (b) the
consummation of any merger or consolidation of the Company into another company,
such that the holders of the shares of the voting stock of the Company
immediately before such merger or consolidation own less than fifty percent
(50%) of the voting power of the securities of the surviving company or the
parent of the surviving company, (c) the adoption of a plan for complete
liquidation of the Company or the sale or disposition of all or substantially
all of the Company's assets of the Company, such that after the transaction, the
holders of the shares of the voting stock of the Company immediately prior to
the transaction own less than fifty percent (50%) of the voting securities of
the acquiror or the parent of the acquiror, or (d) during any period of two (2)
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Company's stockholders was approved by a vote of
at least a majority of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board.


"Code" shall mean the Internal Revenue Code of 1986, as amended.


"Committee" shall mean the Compensation Committee of the Board.
 
 
3

--------------------------------------------------------------------------------



 
"Common Stock" shall mean the common stock, par value ten cents ($0.10) per
share, of the Company.


"Company" shall mean Atrion Corporation, a Delaware corporation, or any business
organization which succeeds to all or substantially all of its business, whether
by virtue of a purchase, merger, consolidation, or otherwise. For purposes of
this Plan, the term Company shall include, where applicable, a Subsidiary that
employs an Employee or engages a Consultant.


"Consultant" shall mean a professional or technical expert, consultant or
independent contractor who provides services to the Company or a Subsidiary, and
who may be selected to participate in the Plan.


"Deferred Stock Unit" shall mean a right to receive Common Stock awarded under
Article 6 of this Plan.


"Employee" shall mean any employee (as defined in accordance with the
regulations and revenue rulings then applicable under Section 3401(c) of the
Code) of the Company or a Subsidiary of the Company, whether such employee was
so employed at the time this Plan was initially adopted or becomes so employed
subsequent to the adoption of this Plan, who may be selected to participate in
the Plan.


"Employment Agreement" shall mean the employment, consulting or similar
contractual agreement entered into by an Employee or a Consultant, as the case
may be, and the Company governing the terms of the Employee's or Consultant's
employment or engagement with the Company, if any.


"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.


"Fair Market Value" of a share of Common Stock, as of a given date, means (i)
with respect to an Award of an Incentive Stock Option and an Award which is
intended to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code, the average of the high and low sales price of shares
of Common Stock on such date as reported by any national securities exchange on
which the shares of Common Stock are traded or, if no shares of Common Stock are
traded on any such exchange on such date, then on the next preceding date on
which any shares of Common Stock were traded on such exchange; and (ii) with
respect to all other Awards, the closing sales price of a share of Common Stock
on such date as reported by any national securities exchange on which the shares
of Common Stock are traded or, if no shares of Common Stock are traded on any
such exchange on such date, then on the next preceding date on which any shares
of Common Stock were traded on such exchange; or (iii) if shares of Common Stock
are not publicly traded on any exchange, the fair market value of a share of
Common Stock as determined by the Committee acting in good faith and after
consultation with independent advisors.
 
 
4

--------------------------------------------------------------------------------


 
"Incentive Stock Option" shall mean an option which conforms to the applicable
provisions of Section 422 of the Code and which is designated as an Incentive
Stock Option by the Committee.
 
"Non-Qualified Stock Option" shall mean an Option which the Committee does not
designate as an Incentive Stock Option.


"Option" shall mean an option to purchase shares of Common Stock that is granted
under Article 4 of this Plan. An option granted under this Plan shall, as
determined by the Committee, be either a Non-Qualified Stock Option or an
Incentive Stock Option; provided, however, that Options granted to consultants
shall be Non-Qualified Stock Options.


"Participant" shall mean an Employee or Consultant who has been granted an
Award.


"Performance Units" shall mean performance units granted under Article 8 of this
Plan.


"Permanent Disability" or "Permanently Disabled" shall mean the inability of a
Participant, due to a physical or mental impairment, to perform the material
services of the Participant's position with the Company for a period of six (6)
months, whether or not consecutive, during any 365-day period.  A determination
of Permanent Disability shall be made by a physician satisfactory to both the
Participant and the Committee, provided that if the Participant and the
Committee do not agree on a physician, each of them shall select a physician and
those two physicians together shall select a third physician, whose
determination as to Permanent Disability shall be binding on all parties.


"Plan" shall mean the Atrion Corporation 2006 Equity Incentive Plan, as embodied
herein and as amended from time to time.


"Plan Year" shall mean the fiscal year of the Company.


"Restricted Common Stock" shall mean Common Stock awarded under Article 6 of
this Plan.


"Restricted Stock Unit" shall mean a right to receive Common Stock awarded under
Article 6 of this Plan.


"Rule 16b-3" shall mean that certain Rule 16b-3 under the Exchange Act, as such
rule may be amended from time to time.


"SAR" shall mean stock appreciation rights awarded under Article 7 of this Plan.


"Stock Award" shall mean an Award of Restricted Common Stock, Restricted Stock
Units or Deferred Stock Units under Article 6 of this Plan.


"Stock Award Account" shall mean the bookkeeping account reflecting Awards of
Restricted Stock Units and Deferred Stock Units under Article 6 of this Plan.
 
 
5

--------------------------------------------------------------------------------



 
"Subsidiary" shall mean an entity in an unbroken chain beginning with the
Company if each of the entities other than the last entity in the unbroken chain
owns fifty percent (50%) or more of the total combined voting power of all
classes of equity in one of the other entities in such chain.


"Termination of Employment" shall mean the date on which the employee-employer,
consulting, contractual or similar relationship between a Participant and the
Company is terminated for any reason, with or without cause, including, but not
by way of limitation, a termination of employment by resignation, discharge,
death, Permanent Disability or Retirement, but excluding (i) termination of
employment where there is a simultaneous reemployment or continuing employment
of a Participant by the Company, and (ii) at the discretion of the Committee,
termination of employment which results in a temporary severance of the
employee-employer relationship. The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to a Termination of
Employment (subject to the provisions of any Employment Agreement between a
Participant and the Company), including, but not limited to all questions of
whether particular leaves of absence constitute a Termination of Employment;
provided, however, that, unless otherwise determined by the Committee in its
discretion, a leave of absence, change in status from an employee to an
independent contractor or other change the employee-employer, consulting,
contractual or similar relationship shall constitute a Termination of Employment
if, and to the extent that, such leave of absence, change in status or other
change interrupts employment for the purposes of Section 422(a)(2) of the Code
and the then applicable regulations and revenue rulings under said Section.


ARTICLE 2. COMMON STOCK SUBJECT TO PLAN


2.1           Common Stock Subject to Plan.
 
The Common Stock subject to an Award shall be shares of the Company's authorized
but unissued, reacquired, or treasury Common Stock. Subject to adjustment as
described in Section 10.3.1, the aggregate number of shares of Common Stock that
may be issued under the Plan as Restricted Common Stock, Restricted Stock Units,
Deferred Stock Units or pursuant to the exercise of Options is one hundred
thousand (100,000) shares.  The Company, during the term of the Plan, will at
all times reserve and keep available such number of shares of Common Stock as
shall be sufficient to satisfy the requirements of the Plan.
 
2.1.2           The maximum number of shares of Common Stock which may be
awarded to any individual in any calendar year shall not exceed thirty-five
thousand (35,000) shares.
 
2.2           Add-back of Grants.  If any Option or SAR expires or is canceled
without having been fully exercised, is exercised in whole or in part for cash
as permitted by this Plan, or is exercised prior to becoming vested as permitted
under Section 4.6.3 and is forfeited prior to becoming vested, the number of
shares of Common Stock subject to such Option or SAR but as to which such
Option, SAR or other right was not exercised or vested prior to its expiration,
cancellation or exercise may again be optioned, granted or awarded
hereunder.  Shares of Common Stock which are delivered by the Participant or
withheld by the Company upon the exercise of any Option or other Award under
this Plan, in payment of the exercise price thereof, may again be optioned,
granted or awarded hereunder.  If any shares of Common Stock awarded as
Restricted Common Stock, Restricted Stock Units or other Award hereunder or as
payment for Performance Units are forfeited by the Participant, such shares may
again be optioned, granted or awarded hereunder.  Notwithstanding the provisions
of this Section 2.2, no shares of Common Stock may again be optioned, granted or
awarded pursuant to an Incentive Stock Option if such action would cause such
Option to fail to qualify as an Incentive Stock Option under Section 422 of the
Code.
 
 
6

--------------------------------------------------------------------------------


 
 
ARTICLE 3. ELIGIBILITY; GRANTS; AWARD AGREEMENTS
 


 
3.1           Eligibility.  Any Employee or Consultant selected to participate
pursuant to Section 3.2 shall be eligible to participate in the Plan.
 
3.2           Awards.  The Committee shall determine which Employees and
Consultants shall receive Awards, whether the Employee or Consultant will
receive Options, Restricted Common Stock, Restricted Stock Units, Deferred Stock
Units, SARs or Performance Units, whether an Option grant shall be of Incentive
Stock Options or Non-Qualified Stock Options, and the number of shares of Common
Stock subject to such Award.  Notwithstanding the foregoing, the terms and
conditions of an Award intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code shall include, but not be limited
to, such terms and conditions as may be necessary to meet the applicable
provisions of Section 162(m) of the Code.
 
3.3           Provisions Applicable to Section 162(m).
 
3.3.1           Notwithstanding anything in the Plan to the contrary, the
Committee may grant Options, Restricted Common Stock, Restricted Stock Units,
SARs or Performance Units to an Employee that vest upon the attainment of
performance targets for the Company which are related to one or more of the
following performance goals:  (i) pre-tax income, (ii) operating income, (iii)
cash flow,  (iv) earnings per share, (v) return on equity, (vi) return on
invested capital or assets, (vii) cost reductions or savings, (viii) earnings
from continuing operations, (ix) total stockholder return, or (x) such other
identifiable and measurable performance objectives, as determined by the
Committee.
 
3.3.2           To the extent necessary to comply with the performance-based
compensation  requirements of Section 162(m)(4)(C) of the Code, no later than
ninety (90) days following the commencement of any fiscal year in question or
any other designated fiscal period (or such other time as may be required or
permitted by Section 162(m) of the Code), the Committee shall, in writing, (i)
select the performance goal or goals applicable to the fiscal year or other
designated fiscal period, (ii) establish the various targets and bonus amounts
which may be earned for such fiscal year or other designated fiscal period,
(iii) specify the relationship between performance goals and targets and the
amounts to be earned by each Employee for such fiscal year or other designated
fiscal period and (iv) take such other action as the Committee may deem
appropriate to comply with the performance-based compensation requirements of
Section 162(m)(4)(C) of the Code. Following the completion of each fiscal year
or other designated fiscal period, the Committee shall certify in writing
whether the applicable performance targets have been achieved for such fiscal
year or other designated fiscal period. In determining the amount earned by such
Employee, the Committee shall have the right to reduce (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant to the assessment of individual or
corporate performance for the fiscal year or other designated fiscal period.
 
 
7

--------------------------------------------------------------------------------


 
 
3.4           Award Agreement.  Upon the selection of an Employee or Consultant
to receive an Award, the Committee shall cause a written Award Agreement to be
issued to such individual encompassing the terms and conditions of such Award,
as determined by the Committee in its sole discretion; provided, however, that,
if applicable, the terms of such Award Agreement shall comply with the terms of
such Employee’s or Consultant’s Employment Agreement, if any. Such Award
Agreement shall provide for the exercise price for Options and SARs; the
purchase price for Restricted Common Stock, Restricted Stock Units and Deferred
Stock Units; the performance criteria for Performance Units; and the
exercisability and vesting schedule, payment terms and such other terms and
conditions of such Award, as determined by the Committee in its sole
discretion.  Each Award Agreement shall be executed by the Participant and an
officer of the Company authorized to sign such Award Agreement and shall contain
such terms and conditions that are consistent with the Plan, including but not
limited to the exercisability and vesting schedule, if any, as the Committee in
its sole discretion shall determine. All Awards shall be made conditional upon
the Participant's acknowledgment, in writing in the Award Agreement or otherwise
by acceptance of the Award, that all decisions and determinations of the
Committee shall be final and binding on the Participant, his beneficiaries and
any other person having or claiming an interest under such Award.
 
ARTICLE 4. OPTIONS
 
4.1           Award Agreement for Option Grant.  Option grants shall be
evidenced by an Award Agreement, pursuant to Section 3.4.  All Award Agreements
evidencing Options intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section
162(m) of the Code. All Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.
 
4.2           Option Price.  The price per share of the Common Stock subject to
each Option shall be set by the Committee; provided, however, that (i) such
price shall not be less than the par value of a share of Common Stock and shall
not be less than one hundred percent (100%) of the Fair Market Value of a share
of Common Stock on the date the Option is granted, (ii) in the case of Incentive
Stock Options granted to an individual then owning (within the meaning of
Section 424(d) of the Code) more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or any Subsidiary or parent
corporation thereof (within the meaning of Section 422 of the Code), such price
shall not be less than one hundred and ten percent (110%) of the Fair Market
Value of a share of Common Stock on the date the Option is granted.
 
4.3           Qualification for Incentive Stock Options.  The Committee may
grant an Incentive Stock Option to an individual only if such person is an
employee of the Company or is an employee of a Subsidiary as permitted under
Section 422(a)(2) of the Code.
 
4.4           Change in Incentive Stock Option Grant.  Any Incentive Stock
Option granted under this Plan may be modified by the Committee to disqualify
such Option from treatment as an Incentive Stock Option under Section 422 of the
Code. To the extent that the aggregate Fair Market Value of shares of Common
Stock with respect to which Incentive Stock Options (within the meaning of
Section 422 of the Code, but without regard to Section 422(d) of the Code) are
exercisable for the first time by a Participant during any calendar year (under
the Plan and all other Incentive Stock Option plans of the Company) exceeds one
hundred thousand dollars ($100,000), such Options shall be treated as
Non-Qualified Stock Options to the extent required or permitted by Section 422
of the Code. The rule set forth in the preceding sentence shall be applied by
taking Options into account in the order in which they were granted. For
purposes of this Section 4.4, the Fair Market Value of shares of Common Stock
shall be determined as of the time the Option with respect to such shares of
Common Stock is granted, pursuant to Section 4.7.
 
 
8

--------------------------------------------------------------------------------


 
4.5           Option Term.  The term of an Option shall be set by the Committee
in its discretion; provided, however, in the case of Incentive Stock Options,
the term shall not be more than ten (10) years from the date the Incentive Stock
Option is granted, or five (5) years from such date if the Incentive Stock
Option is granted to an Employee then owning (within the meaning of Section
424(d) of the Code) more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Subsidiary or parent
corporation thereof (within the meaning of Section 422 of the Code). Such
Incentive Stock Options shall be subject to Section 5.6, except as limited by
the requirements of Section 422 of the Code and regulations and rulings
thereunder applicable to Incentive Stock Options.
 
4.6           Option Exercisability and Vesting.
 
4.6.1           The period during which Options in whole or in part become
exercisable and vest in the Participant shall be set by the Committee and shall
be as provided for in the Award Agreement. At any time after the grant of an
Option, the Committee may, in its sole and absolute discretion and subject to
whatever terms and conditions it selects, accelerate the period during which an
Option becomes exercisable and vests.
 
4.6.2           Each Award Agreement shall set forth the extent to which, if
any, the Participant shall have the right to exercise the Options after the
Participant's Termination of Employment.  Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among the Options
granted and may differentiate between the reasons for the Participants’
Termination of Employment.
 
4.6.3           At any time on or after the grant of an Option, the Committee
may provide in an Award Agreement that the Participant may elect to exercise
part or all of an Option before it otherwise has become exercisable. Any shares
of Common Stock so purchased shall be restricted Common Stock and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of (i) the
price per share paid by the Participant for the Common Stock, or (ii) the Fair
Market Value of such Common Stock at the time of repurchase, or such other
restrictions as the Committee deems appropriate. The Participant shall have,
unless otherwise provided by the Committee in the Award Agreement, all the
rights of an owner of Common Stock, subject to the restrictions and provisions
of his Award Agreement, including the right to vote such Common Stock and to
receive all dividends and other distributions paid or made with respect to
Common Stock.
 
4.6.4           Any Options which are not exercisable and vested immediately
prior to a Change of Control, including shares of restricted Common Stock
received upon the exercise of an Option as described in Section 4.6.3 above,
shall, upon a Change of Control, become one hundred percent (100%) exercisable,
if not previously exercised, and one hundred percent (100%) vested, unless the
Award Agreement or the Participant's Employment Agreement provides otherwise.
 
 
9

--------------------------------------------------------------------------------


 
ARTICLE 5. EXERCISE OF OPTIONS
 
5.1           Exercise.  At any time and from time to time prior to the time
when any exercisable Option or portion thereof becomes unexercisable under the
Plan or the Award Agreement, such Option or portion thereof may be exercised in
whole or in part; provided, however, that the Company shall not be required to
issue fractional shares of Common Stock and the Committee may, by the terms of
the Option, require any partial exercise to be with respect to a minimum number
of shares of Common Stock.
 
5.2           Manner of Exercise.  An exercisable Option, or any exercisable
portion thereof, may be exercised solely by delivery to the Company of all of
the following prior to the time when such Option or such portion becomes
unexercisable under the Plan or the Award Agreement:
 
5.2.1           A written notice signed by the Participant or other person then
entitled to exercise such Option or portion thereof, stating that such Option or
portion is being exercised, provided such notice complies with all applicable
rules established by the Committee from time to time.
 
5.2.2           Such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, causing legends to be
placed on certificates for shares of Common Stock and issuing stop-transfer
notices to agents and registrars.
 
5.2.3           In the event that the Option shall be exercised pursuant to
Section 10.1 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option or portion
thereof.
 
5.2.4           Full payment (in cash or by check) for the shares of Common
Stock with respect to which the Option or portion thereof is exercised,
including the amount of any withholding tax due, unless with the prior written
consent of the Committee:
 
5.2.4.1                                payment, in whole or in part, is made
through the delivery of shares of Common Stock owned by the Participant, duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof, provided, that shares of Common Stock used to exercise the
Option have been held by the Participant for the requisite period of time to
avoid adverse accounting consequences to the Company with respect to the Option;
 
5.2.4.2                                payment, in whole or in part, is made
through the surrender of shares of Common Stock then issuable upon exercise of
the Option having a Fair Market Value on the date of Option exercise equal to
the aggregate exercise price of the Option or exercised portion thereof;
 
5.2.4.3                                payment is made through an exercise
complying with Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System; or
 
 
10

--------------------------------------------------------------------------------


 
5.2.4.4                                payment is made through any combination
of the consideration provided for in this Section 5.2.4 or such other method
approved by the Committee consistent with applicable law.
 
5.3           Conditions to Issuance of Common Stock.  The Company shall not be
required to issue or deliver any certificate or other indicia evidencing
ownership of shares of Common Stock purchased upon the exercise of any Option or
portion thereof prior to fulfillment of all of the following conditions:
 
5.3.1           The obtaining of any approval or other clearance from any state
or federal governmental agency which the Committee shall, in its sole
discretion, determine to be necessary or advisable.
 
5.3.2           The lapse of such reasonable period of time following the
exercise of the Option as the Committee may establish from time to time for
reasons of administrative convenience.
 
5.3.3           The receipt by the Company of full payment for such Common
Stock, including payment of any applicable withholding tax.
 
5.3.4           The Participant agreeing to the terms and conditions of the Plan
and the Award Agreement.
 
5.4           Rights as Stockholders.  The holders of Options shall not be, nor
have any of the rights or privileges of, stockholders of the Company in respect
of any shares of Common Stock purchasable upon the exercise of any part of an
Option unless and until certificates or other indicia representing such shares
of Common Stock have been issued by the Company to such holders.
 
5.5           Ownership and Transfer Restrictions.  The Committee, in its
absolute discretion, may impose at the time of grant such restrictions on the
ownership and transferability of the shares of  Common Stock purchasable upon
the exercise of an Option as it deems appropriate. Any such restriction shall be
set forth in the Award Agreement and may be referred to on the certificates or
other indicia evidencing such shares of Common Stock.
 
5.6           Limitations on Exercise of Options.
 
5.6.1           Vested Incentive Stock Options may not be exercised after the
earliest of (i) their  expiration date, (ii) twelve (12) months from the date of
the Participant's Termination of Employment by reason of his death, (iii) twelve
(12) months from the date of the Participant's Termination of Employment by
reason of his Permanent Disability, or (iv) the expiration of three (3) months
from the date of the Participant's Termination of Employment for any reason
other than such Participant's death or Permanent Disability, unless the
Participant dies within said three (3) month period and the Award Agreement or
the Committee permits later exercise.  Leaves of absence for less than ninety
(90) days shall not cause a Termination of Employment for purposes of Incentive
Stock Options.
 
5.6.2           Non-Qualified Stock Options may be exercised up until their
expiration date, unless the Committee provides otherwise in the Award Agreement.
 
ARTICLE 6. STOCK AWARDS
 
6.1           Award Agreement.  Awards of Restricted Common Stock, Restricted
Stock Units and Deferred Stock Units shall be evidenced by an Award Agreement,
pursuant to Section 3.4.  All Award Agreements evidencing Restricted Common
Stock, Restricted Stock Units and Deferred Stock Units intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 162(m) of the Code.
 
 
11

--------------------------------------------------------------------------------


 
 
6.2           Awards of Restricted Common Stock, Restricted Stock Units and
Deferred Stock Units.
 
6.2.1           The Committee may from time to time, in its absolute discretion,
consistent with this Plan:
 
6.2.1.1                                determine which Employees and Consultants
shall receive Stock Awards;
 
6.2.1.2                                determine the aggregate number of shares
of Common Stock to be awarded as Stock Awards to Employees and Consultants;
 
6.2.1.3                                determine the terms and conditions
applicable to such Stock Awards; and
 
6.2.1.4                                determine when the restrictions, if any,
lapse.
 
6.2.2           The Committee may establish the purchase price, if any, and form
of payment for a Stock Award.  If the Committee establishes a purchase price,
the purchase price shall be no less than the par value of the Common Stock to be
purchased, unless otherwise permitted by applicable state law.
 
6.2.3           Upon the selection of an Employee or Consultant to be awarded
Restricted Common Stock, the Committee shall instruct the Secretary of the
Company to issue such Restricted Common Stock and may impose such conditions on
the issuance of such Restricted Common Stock as it deems appropriate, subject to
the provisions of Article 9.
 
6.2.4           Upon the selection of an Employee or Consultant to be awarded
Restricted Stock Units or Deferred Stock Units, the Committee shall instruct the
Secretary of the Company to establish a Stock Award Account on behalf of each
such Participant.  The Committee may impose such conditions on the issuance of
such Restricted Stock Units or Deferred Stock Units as it deems appropriate.
 
6.2.5           Awards of Restricted Common Stock and Restricted Stock Units
shall vest pursuant to the Award Agreement.
 
6.2.6           Upon the occurrence of a Change of Control, all Restricted
Common Stock and Restricted Stock Units shall become one hundred percent (100%)
vested, unless the Participant’s Award Agreement or the Participant’s Employment
Agreement provides otherwise.
 
6.2.7           A Participant shall be one hundred percent (100%) vested in the
number of Deferred Stock Units held in his or her Stock Award Account at all
times.  The term for which the Deferred Stock Units shall be deferred shall be
provided for in the Award Agreement.
 
6.3           Rights as Stockholders.
 
6.3.1           Upon delivery of the shares of Restricted Common Stock to the
Participant or the escrow holder pursuant to Section 6.7, the Participant shall
have, unless otherwise provided by the Committee in the Award Agreement, all the
rights of an owner of Common Stock, subject to the restrictions and provisions
of his Award Agreement; provided, however, that in the discretion of the
Committee, any extraordinary distributions with respect to the Common Stock
shall be subject to the restrictions set forth in Section 6.4.
 
 
12

--------------------------------------------------------------------------------


 
6.3.2           Nothing in this Plan shall be construed as giving a Participant
who receives an Award of Restricted Stock Units or Deferred Stock Units any of
the rights of an owner of Common Stock unless and until shares of Common Stock
are issued and transferred to the Participant in accordance with the terms of
the Plan and the Award Agreement.  Notwithstanding the foregoing, in the event
that any dividend is paid by the Company with respect to the Common Stock
(whether in the form of cash, Common Stock or other property), then the
Committee shall, in the manner it deems equitable or appropriate, adjust the
number of Restricted Stock Units or Deferred Stock Units allocated to each
Participant's Stock Award Account to reflect such dividend.
 
6.4           Restriction.  All shares of Restricted Common Stock issued under
this Plan (including any Common Stock received as a result of stock dividends,
stock splits or any other form of recapitalization, if any) shall at the time of
the Award, in the terms of each individual Award Agreement, be subject to such
restrictions as the Committee shall, in its sole discretion, determine, which
restrictions may include, without limitation, restrictions concerning voting
rights, transferability, vesting, Company performance and individual
performance; provided, however, that by action taken subsequent to the time
shares of Restricted Common Stock are issued, the Committee may, on such terms
and conditions as it may determine to be appropriate, remove any or all of the
restrictions imposed by the terms of the Award Agreement. Restricted Common
Stock may not be sold or encumbered until all restrictions are terminated or
expire.
 
6.5           Lapse of Restrictions.  The restrictions on Awards of Restricted
Common Stock and Restricted Stock Units shall lapse in accordance with the terms
of the Award Agreement. Each Award Agreement shall set forth whether shares of
Restricted Common Stock or Restricted Stock Units then subject to restrictions
are forfeited or if the restrictions shall lapse upon the Participant's
Termination of Employment. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among the Awards of Restricted
Common Stock or Restricted Stock Units and may differentiate between the reasons
for the Participant's Termination of Employment.
 
6.6           Repurchase of Restricted Common Stock.  The Committee may provide
in the terms of the Award Agreement awarding Restricted Common Stock that the
Company shall have call rights, a right of first offer or a right of refusal
regarding shares of Restricted Common Stock then subject to restrictions.
 
6.7           Escrow.  The Company may appoint an escrow holder to retain
physical custody of each certificate or control of each other indicia
representing shares of Restricted Common Stock until all of the restrictions
imposed under the Award Agreement with respect to the shares of Common Stock
evidenced by such certificate expire or shall have been removed.
 
6.8           Legend.  In order to enforce the restrictions imposed upon shares
of Restricted Common Stock hereunder, the Committee shall cause a legend or
restrictions to be placed on certificates of Restricted Common Stock that are
still subject to restrictions under Award Agreements, which legend or
restrictions shall make appropriate reference to the conditions imposed thereby.
 
 
13

--------------------------------------------------------------------------------


 
6.9           Conversion.  Upon vesting in the case of Restricted Stock Units,
and upon the lapse of the deferral period in the case of Deferred Stock Units,
such Restricted Stock Units or Deferred Stock Units shall be converted into an
equivalent number of shares of Common Stock that will be distributed to the
Participant, or in the case of the Participant's death, to the Participant's
legal representative.  Such distribution shall be evidenced by a stock
certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means as
determined by the Company.  All distributions shall be made no later than March
15th of the calendar year following the year, with respect to the Restricted
Stock Units, in which such Restricted Stock Units vest or, with respect to
Deferred Stock Units, in which the deferral period lapses.  In the event
ownership or issuance of the Common Stock is not feasible due to applicable
exchange controls, securities regulations, tax laws or other provisions of
applicable law, as determined by the Company in its sole discretion, the
Participant, or, in the case of the Participant's death, the Participant's legal
representative, shall receive cash proceeds in an amount equal to the value of
the shares of Common Stock otherwise distributable to the Participant, net of
tax withholding as provided in Section 10.5.
 
ARTICLE 7. STOCK APPRECIATION RIGHTS
 
7.1           Award Agreement for SARs.  Awards of SARs shall be evidenced by an
Award Agreement, pursuant to Section 3.4.  All Award Agreements evidencing SARs
intended to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code.
 
7.2           General Requirements.  The Committee may grant SARs separately or
in tandem with any Option (for all or a portion of the applicable Option). The
Committee shall determine which Employees and Consultants shall receive Awards
of SARs and the amount of such Awards.
 
7.3           Base Amount.  The Committee shall establish the base amount of the
SAR at the time the SAR is granted.  The base amount of each SAR shall be equal
to the price per share of the related Option or, if there is no related Option,
the Fair Market Value of a share of Common Stock as of the date of grant of the
SAR, unless the Committee determines a higher base amount.
 
7.4           Tandem SARs.  Tandem SARs may be granted either at the time the
Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the time of grant of the Incentive Stock Option. In
the case of tandem SARs, the number of SARs granted to an Employee or Consultant
that shall be exercisable during a specified period shall not exceed the number
of shares of Common Stock that the Employee or Consultant may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Common Stock covered by such Option shall
terminate. Upon the exercise of the SARs, the related Option shall terminate to
the extent of an equal number of shares of Common Stock.
 
7.5           SAR Exercisability.
 
7.5.1           The period during which SARs in whole or in part become
exercisable shall be set by the Committee and shall be as provided for in the
Award Agreement. At any time after the grant of an SAR, the Committee may, in
its sole and absolute discretion and subject to whatever terms and conditions
its selects, accelerate the period during which the SAR becomes exercisable.
 
 
14

--------------------------------------------------------------------------------


 
7.5.2           In each Award Agreement, the Committee shall indicate whether
the portion of the SAR, if any, that remains non-exercisable upon the
Participant’s Termination of Employment with the Company is forfeited. In so
specifying, the Committee may differentiate between the reason for the
Participant’s Termination of Employment.
 
7.6           Value of SARs.  When a Participant exercises an SAR, the
Participant shall receive in settlement of such SAR an amount equal to the value
of the stock appreciation for the number of SARs exercised payable in cash,
Common Stock or a combination thereof. The stock appreciation for an SAR is the
amount by which the Fair Market Value of the underlying Common Stock on the date
of exercise of the SAR exceeds the base amount of the SAR.
 
7.7           Form of Payment.  The Committee shall determine whether the
appreciation in an SAR shall be paid in the form of cash, Common Stock or a
combination of the two, in such proportion as the Committee deems appropriate.
For purposes of calculating the number of shares of Common Stock to be received,
shares of Common Stock shall be valued at their Fair Market Value on the date of
exercise of the SAR. If shares of Common Stock are received upon exercise of a
SAR, cash shall be delivered in lieu of any fractional shares of Common Stock.
 
ARTICLE 8. PERFORMANCE UNITS
 
8.1           Award Agreement for Performance Units.  Awards of Performance
Units shall be evidenced by an Award Agreement, pursuant to Section 3.4.  All
Award Agreements evidencing Performance Units intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 162(m) of the Code.
 
8.2           General Requirements.  Each Performance Unit shall represent the
right of the Participant to receive an amount based on the value of the
Performance Unit, if performance goals established by the Committee are met. A
Performance Unit shall be based on the Fair Market Value of a share of Common
Stock or such other measurement base as the Committee deems appropriate. The
Committee shall determine and set forth in the Award Agreement the number of
Performance Units to be granted and the requirements applicable to such
Performance Units. The Committee shall determine which Employees and Consultants
shall receive Awards of a Performance Unit and the amount of such Awards.
 
8.3           Performance Period and Performance Goals.  When Performance Units
are granted, the Committee shall establish the performance period during which
performance shall be measured (the "Performance Period"), performance goals
applicable to the Performance Units ("Performance Goals") and such other
conditions of the Award as the Committee deems appropriate. Performance Goals
may relate to the financial performance of the Company or its Subsidiaries, the
performance of Common Stock, individual performance or such other criteria as
the Committee deems appropriate.
 
8.4           Payment With Respect to Performance Units.  At the end of each
Performance Period, the Committee shall determine to what extent the Performance
Goals and other conditions of the Performance Units are met, the value of the
Performance Units (if applicable), and the amount, if any, to be paid with
respect to the Performance Units. Payments with respect to Performance Units
shall be made in cash, in Common Stock or in a combination of the two, as
determined by the Committee.  All payments shall be made no later than March 15
of the calendar year following the year in which the Performance Period ends.
 
 
 
15

--------------------------------------------------------------------------------


 
ARTICLE 9. ADMINISTRATION
 
9.1           Committee.  The Plan shall be administered by the Compensation
Committee of the Board. The Board may remove members, add members, and fill
vacancies on the Committee from time to time, all in accordance with the
Company's Certificate of Incorporation, Bylaws, and with applicable law. The
majority vote of the Committee, or for acts taken in writing without a meeting
by the unanimous written consent of the members of the Committee, shall be valid
acts of the Committee.  Committee members may resign at any time by delivering
written notice to the Board.
 
9.2           Duties and Powers of Committee.  It shall be the duty of the
Committee to conduct the general administration of this Plan in accordance with
its provisions. The Committee shall have the power to designate the Employees
and Consultants who shall participate in the Plan and to construe and interpret
this Plan and the agreements pursuant to which Options, Restricted Common Stock,
Restricted Stock Units, Deferred Stock Units, SARs and Performance Units are
granted or awarded, and to adopt such rules for the administration,
interpretation, and application of this Plan as are consistent therewith and to
interpret, amend or revoke any such rules. Any such Award under this Plan need
not be the same with respect to each Participant. Any such interpretations and
rules with respect to Incentive Stock Options shall be consistent with the
provisions of Section 422 of the Code.  All determinations and decisions made by
the Committee pursuant to the provisions of the Plan shall be final, conclusive
and binding.
 
9.3           Compensation; Professional Assistance; Good Faith Actions.  Unless
otherwise determined by the Board, members of the Committee shall receive no
compensation for their services pursuant to this Plan. All expenses and
liabilities which members of the Committee incur in connection with the
administration of this Plan shall be borne by the Company. The Committee may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers, or other persons. The Committee, the Company and the
Company's officers and directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee or the Board in good
faith shall be final and binding upon all Participants, the Company and all
other interested persons.  No members of the Committee or Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to this Plan or any Awards made hereunder, and all members of
the Committee and the Board shall be fully protected by the Company in respect
of any such action, determination or interpretation.
 
ARTICLE 10. MISCELLANEOUS PROVISIONS
 
10.1           Transferability.
 
10.1.1           No Option, Restricted Common Stock, Restricted Stock Unit,
Deferred Stock Unit, SAR, Performance Unit, or any right therein or part thereof
shall be liable for the debts, contracts or engagements of the Participant or
his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this
Section 10.1.1 shall prevent transfers by will or by the applicable laws of
descent and distribution or as permitted in Section 10.1.2 below. The Committee
shall not be required to accelerate the exercisabilty of an Award or otherwise
take any action pursuant to a divorce or similar proceeding in the event
Participant's spouse is determined to have acquired a community property
interest in all or any portion of an Award. Except as provided below, during the
lifetime of the Participant, only he may exercise an Award (or any portion
thereof) granted to him under the Plan. After the death of the Participant, any
exercisable portion of an Award, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement or other
agreement, may be exercised by his personal representative or by any person
empowered to do so under the deceased Participant's will or under the then
applicable laws of descent and distribution.
 
 
16

--------------------------------------------------------------------------------


 
 
 
10.1.2           Notwithstanding the foregoing, the Committee may provide in an
Award Agreement, or amend an otherwise outstanding Award Agreement to provide,
that a Participant may transfer Non-Qualified Stock Options to family members,
or one or more trusts or other entities for the benefit of or owned by family
members, consistent with applicable securities laws, according to such terms as
the Committee may determine; provided that the Participant receives no
consideration for the transfer of a Non-Qualified Stock Option and the
transferred Non-Qualified Stock Option shall continue to be subject to the same
terms and conditions as were applicable to the Non-Qualified Stock Option
immediately before the transfer and shall be exercisable by the transferee
according to the same terms as applied to the Participant.
 
10.2           Amendment, Suspension or Termination of this Plan.
 
10.2.1           Except as otherwise provided in this Section 10.2, this Plan
may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board; provided, however, no
action of the Board may be taken that would otherwise require stockholder
approval as a matter of applicable law, regulation or rule, without the consent
of the stockholders.  In no event may any Option or SAR be amended, other than
pursuant to Section 10.3, to decrease the exercise or grant price thereof, be
cancelled in conjunction with the grant of any new Option or SAR with a lower
exercise or grant price, or otherwise be subject to any action that would be
treated, under generally accepted accounting principles, as a "repricing" of
such Option or SAR, unless the stockholders of the Company provide prior
approval.  No amendment, suspension or termination of this Plan shall impair any
rights or obligations under any Award theretofore made to a Participant, unless
such right has been reserved in the Plan or the Award Agreement, without the
consent of the Participant holding such Award. No Award may be made during any
period of suspension or after termination of this Plan. In no event may any
Award be made under this Plan after May 22, 2016.
 


 
10.2.2           Notwithstanding the foregoing, the Board or the Committee may
take any action necessary to comply with a change in applicable law,
irrespective of the status of any Award as vested or unvested, exercisable or
unexercisable, at the time of such change in applicable law.
 
 
17

--------------------------------------------------------------------------------


 
 
10.3           Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
 
10.3.1           In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split up, spin-off, combination,
repurchase or other similar transaction or event affects the Common Stock such
that an adjustment is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of the following:
 

 10.3.1.1  the maximum number of shares of Common Stock available for Awards;  
   10.3.1.2    the maximum number of shares of Common Stock subject to the Plan;
     10.3.1.3    the number and kind of Company stock with respect to which an
Award may be made under the Plan;      10.3.1.4    the number and kind of
Company stock subject to an outstanding Award; and      10.3.1.5    the exercise
price or purchase price with respect to any Award.

 
10.3.2           In addition, in the event of any merger, consolidation,
split-up, spin-off, combination, repurchase, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company or any unusual or nonrecurring transactions or events
affecting the Company or the financial statements of the Company, or of changes
in applicable laws, regulations, or accounting principles, the Committee in its
discretion is hereby authorized to take any one or more of the following actions
whenever the Committee determines, in its sole discretion, that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award or right under this Plan, to facilitate such transactions or events
or to give effect to such changes in laws, regulations or principles:
 
10.3.2.1                      the Committee may provide, by the terms of the
Award Agreement or by action taken prior to the occurrence of such transaction
or event and either automatically or upon the Participant's request, for (i) the
purchase of any such Award for the payment of an amount of cash equal to the
amount that could have been attained upon the exercise of such Award or
realization of the Participant's rights had such Award been currently
exercisable, payable, fully vested or the restrictions lapsed, or (ii) the
replacement of such Award with other rights or property selected by the
Committee;
 
103.2.2                      the Committee may provide, by the terms of such
Award Agreement or by action taken prior to the occurrence of such transaction
or event, that the Award cannot be exercised after such event;
 
10.3.2.3                      the Committee may provide, by the terms of such
Award or by action taken prior to the occurrence of such transaction or event,
that for a specified period of time prior to such  transaction or event such
Award shall be exercisable, notwithstanding anything to the contrary in Section
4.6 or the provisions of such Award;
 
10.3.2.4                      the Committee may provide, by the terms of such
Award or by action taken prior to the occurrence of such transaction or event,
that upon such event, such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar Awards covering the stock of the successor or survivor corporation, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kind of shares and prices;
 
 
18

--------------------------------------------------------------------------------


 
10.3.2.5                      the Committee may make adjustments in the number,
type and kind of shares of Common Stock subject to outstanding Options,
Restricted Common Stock, Restricted Stock Units, Deferred Stock Units, SARs and
Performance Units and in the terms and conditions of (including the grant or
exercise price), and the criteria included in, outstanding Awards, and rights
and awards which may be granted in the future; and
 
10.3.2.6                      the Committee may provide, by the terms of an
Award of Restricted Common Stock or Restricted Stock Units or by action taken
prior to the occurrence of such event, that for a specified period of time prior
to such event, the restrictions imposed under an Award Agreement upon some or
all shares of the Restricted Common Stock or the Restricted Stock Units may be
terminated, and some or all shares of such Restricted Common Stock or some or
all of such Restricted Stock Units may cease to be subject to forfeiture under
Section 6.5 or repurchase under Section 6.6 after such event.
 
10.3.3           Subject to Section 10.7, the Committee may, in its sole
discretion, at the time of grant, include such further provisions and
limitations in any Award Agreement or certificate, as it may deem appropriate
and in the best interests of the Company; provided, however, that no such
provisions or limitations shall be contrary to the terms of the Participant's
Employment Agreement or the terms of this Plan.
 
10.3.4           Notwithstanding the foregoing, no action pursuant to this
Section 10.3 shall be taken that is specifically prohibited under applicable
law, the rules and regulations of any governing governmental agency or national
securities exchange, or the terms of the Participant's Employment Agreement, and
no adjustment to an Incentive Stock Option shall be made to the extent the same
constitutes a "modification" within the meaning of Section 424(h)(3) of the
Code, Regulation §1.424-1(a) thereunder or Section 409(A) of the Code.
 
10.4           Continued Employment.  Nothing in this Plan or in any Award
Agreement hereunder shall confer upon any Participant any right to continue his
employment, consulting or similar relationship with the Company, whether as an
employee or consultant or otherwise, or shall interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved, to discharge
or terminate the relationship with any Participant at any time for any reason
whatsoever, subject to the terms of any Employment Agreement entered into by the
Participant and the Company.
 
10.5           Tax Withholding.  The Company shall be entitled to require
payment in cash or deduction from other compensation payable to each Participant
of any sums required by federal, state or local tax law to be withheld with
respect to the issuance, vesting, exercise or lapse of any restriction of any
Option, Restricted Common Stock, Restricted Stock Unit, Deferred Stock Unit, SAR
or Performance Unit.  The Committee shall be authorized to establish procedures
for election by Participants to satisfy such obligation for the payment of such
taxes (i) by delivery of, or transfer of, shares of Common Stock to the Company
or (ii) by directing the Company to retain shares of Common Stock otherwise
deliverable under an Award; provided, however, that the total tax withholding
where shares of Common Stock are being used to satisfy such obligation shall not
exceed the minimum amount required to be withheld.  Shares of Common Stock
withheld or delivered in accordance with this Section 10.5 shall be valued at
Fair Market Value as of such date as may be specified in procedures established
by the Committee.
 
 
19

--------------------------------------------------------------------------------


 
 
10.6           Forfeiture Provisions.  Pursuant to its general authority to
determine the terms and conditions applicable to Awards, the Committee shall
have the right to provide, in the terms of such Award, or to require the
Participant to agree by separate written instrument, that the Award shall
terminate and any unexercised portion of such Award (whether or not vested)
shall be forfeited if (i) a Termination of Employment occurs prior to a
specified date, or within a specified time period following receipt or exercise
of the Award, (ii) the Participant at any time, or during a specified time
period, engages in any activity in competition with the Company, or which is
inimical, contrary or harmful to the interests of the Company, as further
defined by the Committee or as specified in the Participant's Employment
Agreement, or (iii) the Company terminates the Participant with or without
cause.
 
10.7           Limitations Applicable to Section 16 Persons and
Performance-Based Compensation.  Notwithstanding any other provision of this
Plan, any Option, Restricted Common Stock, Restricted Stock Unit, Deferred Stock
Unit, SARs, or Performance Units granted or awarded to any individual who is
then subject to Section 16 of the Exchange Act shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act). To the extent permitted by applicable law, Options granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule. Furthermore, notwithstanding any other provision of
this Plan to the contrary, any Award that is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and this Plan shall be deemed amended to the extent necessary to conform
to such requirements.
 
10.8           Effect of Plan Upon Option and Compensation Plans.  The adoption
of this Plan shall not affect any other compensation or incentive plans in
effect for the Company. Nothing in this Plan shall be construed to limit the
right of the Company (i) to establish any other forms of incentives or
compensation for employees or consultants, or (ii) to grant or assume options or
other rights otherwise than under this Plan in connection with any proper
corporate purpose including but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.
 
10.9           Compliance with Laws.  This Plan, the granting and vesting of
Awards under this Plan and the issuance and delivery of shares of Common Stock
and the payment of money under this Plan or under Awards awarded hereunder are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
this Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.  No Award under this
Plan (or modification thereof) shall provide for the deferral of compensation
that does not comply with Section 409A of the Code, unless the Committee, at the
time of grant, specifically provides that the Award is not intended to comply
with Section 409A of the Code.  Notwithstanding any provision of this Plan to
the contrary, if one or more of the payments or benefits received or to be
received by a Participant pursuant to an Award would cause the Participant to
incur any additional tax or interest under Section 409A of the Code, the
Committee may reform such provision to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.
 
 
20

--------------------------------------------------------------------------------


 
 
10.10           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Plan.
 
10.11           Governing Law.  This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the laws of the State of Texas,
without regard to that state’s conflicts of laws rules.
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 